Case 2:18-cv-01844-GW-KS Document 353-4 Filed 08/26/19 Page 1 of 2 Page ID #:22942



  1
  2
  3
  4
  5
                                  UNITED STATES DISTRICT COURT
  6                              CENTRAL DISTRICT OF CALIFORNIA
  7
      BLACKBERRY LIMITED,                       Case Nos. 2:18-cv-01844;
  8
                                                2:18-cv-02693 GW(KSx)
  9                       Plaintiff,

 10           v.                                [PROPOSED] ORDER GRANTING
                                                FACEBOOK DEFENDANTS’
 11 FACEBOOK, INC., WHATSAPP INC.,              EX PARTE APPLICATION FOR
                                                LEAVE TO FILE A
 12 and INSTAGRAM LLC,                          SHORT SUR-REPLY BASED ON
                                                RECENT TESTIMONY BY THE
 13                       Defendants.           SOLE NAMED INVENTOR OF
                                                THE ’120 PATENT
 14 _________________________________
 15
     SNAP INC.,
 16
                  Defendant.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      Case Nos. 2:18-cv-01844;                                      [PROPOSED] ORDER
      2:18-cv-02693 GW(KSx)
Case 2:18-cv-01844-GW-KS Document 353-4 Filed 08/26/19 Page 2 of 2 Page ID #:22943



  1           Now pending is the ex parte application by Defendants Facebook, Inc.,
  2   WhatsApp Inc., and Instagram, LLC (collectively, the “Facebook Defendants”) for
  3   leave     to     file      a   short   sur-reply   in   support   of   its     opposition      to
  4   Plaintiff BlackBerry Limited’s (“BlackBerry”) motion for partial summary judgment of
  5   infringement of U.S. Patent No. 9,349,120 (“the ’120 patent”), based on the
  6   recent testimony of the sole named inventor of the ’120 patent. Having considered the
  7   parties’ papers, and all other matters presented to the Court, and for good cause shown,
  8   IT IS HEREBY ORDERED:
  9           The Facebook Defendants’ application is GRANTED. The proposed sur-reply
 10   (Chen Ex. B) and the attorney declaration attaching the deposition transcript of
 11   Mr. Kalu Kalu (Chen Ex. A) are DEEMED FILED.
 12
 13           IT IS SO ORDERED.

 14
 15    Dated:
                                                   Hon. George H. Wu
 16                                                United States District Judge
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      Case Nos. 2:18-cv-01844;                                                    [PROPOSED] ORDER
      2:18-cv-02693 GW(KSx)
